DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered.
	
Response to Arguments

Applicant’s arguments with respect to claims 1-17 and 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 15, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou ‘475  in view of Cho et al(US 2018/0020431 A1) and further in view of Yi et al(US 2020/0169375 A1).

Regarding claim 1, Zhou ‘475 teaches, a method for wireless communication at a user equipment (UE)( see para 40-41 and Figs. 2-4, UE  communicating method), 2comprising:
3detecting, within a first transmission time interval (TTI), a grant triggering the 4UE to transmit an aperiodic sounding reference signal (A-SRS)( see para 41-42 and Figs. 3-5,  the UE detecting/receives a signaling on the K  TTI( see Fig. 4, 3a, the triggering signaling is received on TTI 4) that triggers aperiodic SRS transmission); 5identifying offset information indicating a 
Zhou ‘475 does not explicitly teach, transmitting capability information indicating a number of symbol periods between receipt of a grant by the UE and when the UE is capable of transmitting uplink data in accordance with the grant; the offset information based at least in part on the capability information.
Cho ‘431 teaches, transmitting capability information indicating that the UE is capable of transmitting an uplink transmission  ( see para 27,  166, 243 and claim 27 and Table 1, UE transmitting  capability information to the eNB,  indicating the time it will take the UE to decode/process an uplink grant and transmit an uplink data).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of determining UL offset based on UE capability as taught by Cho ‘431, since such modification would provide an UL resource grant method for a fast RRC connection setup in order to reduce transmission latency of a low latency service, as suggested by Cho ‘431(para 4).
The combination of Zhou ‘475 and Cho ‘431 does not explicitly teach, an uplink transmission in a same transmission time interval (TTI) in which a grant is received; 


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Zhou ‘475 by incorporating the capability of Yi ‘375 UE and UE capability reporting method of Cho ‘431, since such modification would reduce latency, as suggested by Yi ‘375(see para 291).
Regarding claim 11, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 teaches, wherein identifying the second TTI further 2comprises:  3identifying the second TTI as being offset from the first TTI by the TTI offset (see Zhou ‘475, para 41-42 and Figs 3-5, determining the TTI offset, determining the TTI for transmitting A-SRS based on the k th TTI and TTI offset). 
1 	Regarding claim 15, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 teaches, wherein identifying the offset information 2further comprises:  3retrieving the offset information from memory, wherein the UE is 4preconfigured with the offset information (see Zhou ‘475, para 80-81 , preset offset for determining A-SRS).
Regarding claim 19, Zhou ‘475 teaches, a method for wireless communication at a base station( see para 40-41 and Figs. 2-4, method of communicating base station and UE),  transmitting, within a first TTI , a grant triggering the UE to transmit an aperiodic sounding reference signal (A- SRS) ( see para 41-42 and Figs. 3-5,  the UE detecting/receives a signaling on the K  TTI( see Fig. 4, 3a, the triggering signaling is received on TTI 4) that triggers aperiodic SRS transmission);  identifying offset information indicating a TTI offset relative to the 
 determining a second TTI for the A-SRS based at least in part on the TTI offset( see para 41-42, 60-62 and Figs 3-5, determining the TTI  offset, determining the TTI for receiving  A-SRS based on the k th TTI and TTI offset); and Page 5 of 13App. No. 16/269,903PATENT Amendment dated December 3, 2020 Reply to Office Action dated October 8, 2020 monitoring an SRS resource of the second TTI for the A-SRS( see para 41-42 and Figs 3-5, determining the TTI  offset, determining the TTI for receiving  A-SRS based on the k th TTI and TTI offset).  
Zhou ‘475 does not explicitly teach, receiving capability information indicating that a user equipment (UE} is capable of transmitting an uplink transmission  
Cho ‘431 teaches, receiving capability information indicating that a user equipment (UE} is capable of transmitting an uplink transmission  (see para 27,  166, 243 and claim 27 and Table 1, eNB receiving  capability information from the eNB, indicating the time it will take the UE to decode/process an uplink grant and transmit an uplink data).
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of determining UL offset based on UE capability as taught by Cho ‘431, since such modification would provide an UL resource grant method for a fast RRC connection setup in order to reduce transmission latency of a low latency service, as suggested by Cho ‘431(para 4).
The combination of Zhou ‘475 and Cho ‘431 does not explicitly teach, uplink transmission in a same transmission time interval (TTI) in which a grant is received; 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Zhou ‘475 by incorporating the capability of Yi ‘375 UE and UE capability reporting method of Cho ‘431, since such modification would reduce latency, as suggested by Yi ‘375(see para 291).
Regarding claim 26, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 teaches, wherein identifying the second TTI further 2comprises:  3identifying the second TTI as being offset from the first TTI by the TTI offset (see Zhou ‘475, para 41-42 and Figs 3-5, determining the TTI offset, determining the TTI for transmitting A-SRS based on the k th TTI and TTI offset). 

Claims 16, 17, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou ‘475 in view of  Guo et al(US 2020/0137592 A1) and further in view of Yi et al(US 2020/0169375 A1).

Regarding claim 16, Zhou ‘475 teaches, a method for wireless communication at a user equipment (UE) (see para 40-41 and Figs. 2-4, UE communicating method), Reply to Office Action dated October 8, 2020 detecting, within a first TTI  a grant triggering the UE to transmit an aperiodic sounding reference signal (A-SRS) ( see para 41-42 and Figs. 3-5,  the UE detecting/receives a signaling on the K  TTI( see Fig. 4, 3a, the triggering signaling is received on TTI 4) that triggers aperiodic SRS transmission); transmitting the A-SRS in the SRS resource 
 Zhou ‘475 does not explicitly teach, identifying a second TTI based at least in part on a first number of symbol periods between receipt of the grant by the UE and when the UE is capable of transmitting the uplink TTI, the first number of symbol periods meeting or being less than a difference between a number of symbol periods between an SRS resource of the second TTI and a control channel of the first TTI.
Guo ‘592 teaches, transmitting capability information indicating that the UE is capable of transmitting an uplink transmission ( see claim 2, UE transmitting capability information to base station)  identifying a second TTI based at least in part on a first number of symbol periods between receipt of the grant by the UE and when the UE is capable of transmitting the uplink TTI ( see para 104-105, 171-172, determining transmitting  slot based on symbol index), the first number of symbol periods meeting or being less than a difference between a number of symbol periods between an SRS resource of the second TTI and a control channel of the first TTI ( see para 104-105, 171-172, determining transmitting  slot based on symbol index offset which is less than the difference between A-SRS triggering symbol and transmitting symbol).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).
The combination of Zhou ‘475 and Guo ‘592 does not explicitly teach, an uplink transmission in a same transmission time interval (TTI) in which a grant is received; 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Zhou ‘475 by incorporating the capability of Yi ‘375 UE and UE capability reporting method of Cho ‘431, since such modification would reduce latency, as suggested by Yi ‘375(see para 291).
Regarding claim 17, Zhou ‘475 does not explicitly each, 
2receiving configuration information that configures the UE to transmit the A- 3SRS within at least one symbol index of a plurality of different symbol indexes of a TTI, 4wherein transmitting the A-SRS in the SRS resource of the second TTI further comprises: 5transmitting the A-SRS within at least one symbol period of the second TTI 6corresponding to the at least one symbol index.  
Guo ‘592 teaches, 2receiving configuration information that configures the UE to transmit the A- 3SRS within at least one symbol index of a plurality of different symbol indexes of a TTI ( see Guo ‘592, para 171-172,  UE receiving configuration information indicating offset for transmitting aperiodic SRS on one index symbol) , 4wherein transmitting the A-SRS in the SRS resource of the second TTI further comprises:  5transmitting the A-SRS within at least one symbol period of the second TTI 6corresponding to the at least one symbol index( see Guo ‘592, para 171-172, UE transmitting within the one index symbol determined according to configuration ).  
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, 
	Regarding claim 29, Zhou ‘475 teaches, a method for wireless communication at a base station)( see para 40-41 and Figs. 2-4, method of communicating base station and UE), comprising: transmitting, within a first TTI , a grant triggering the UE to transmit an aperiodic sounding reference signal (A- SRS) )( see para 41-42 and Figs. 3-5,  the UE detecting/receives a signaling on the K  TTI( see Fig. 4, 3a, the triggering signaling is received on TTI 4) that triggers aperiodic SRS transmission); monitoring the SRS resource of the second TTI for the A-SRS( see para 41-42 and Figs 3-5, determining the TTI  offset, determining the TTI for receiving  A-SRS based on the k th TTI and TTI offset). 
Zhou ‘475 does not explicitly teach,  receiving capability information indicating that a user equipment (UE) is capable of transmitting an uplink,  identifying a second TTI based at least in part on ] a first number of symbol periods between receipt of the grant by the UE and when the UE is capable of transmitting Page 7 of 13App. No. 16/269,903PATENT Amendment dated December 3, 2020 Reply to Office Action dated October 8, 2020 the uplink TTI, the first number of symbol periods meeting or being less than a difference between a number of symbol periods between an SRS resource of the second TTI and a control channel of the first TTI.
Guo ‘592 teaches, receiving capability information indicating that a user equipment (UE) is capable of transmitting an uplink ( see claim 2, base station receiving from UE capability information), 4identifying a second TTI based at least in part on a first number of symbol periods between receipt of the grant by the UE and when the UE is capable of transmitting Page 7 of 13App. No. 16/269,903PATENT Amendment dated December 3, 2020 Reply to Office Action dated October 8, 2020 the uplink TTI ( see para 104-105, 171-172, determining transmitting  slot 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).
The combination of Zhou ‘475 and Guo ‘592 does not explicitly teach, an uplink transmission in a same transmission time interval (TTI) in which a grant is received; 
Yi ‘375 teaches, an uplink transmission in a same transmission time interval (TTI) in which a  grant is received(see para 290-291, a UE capable of receiving grant and transmitting uplink within same TTI is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Zhou ‘475 by incorporating the capability of Yi ‘375 UE and UE capability reporting method of Cho ‘431, since such modification would reduce latency, as suggested by Yi ‘375(see para 291).
Regarding claim 30, Zhou ‘475 does not explicitly each, 
2 transmitting configuration information to configure the UE to transmit the A- 3SRS within at least one symbol index of a plurality of different symbol indexes of a TTI, wherein monitoring the SRS resource of the second TTI for the A-SRS further comprises:  Attorney Docket No. PN732GR.US (93519.2485)Qualcomm Ref. No. 182058 80 5monitoring the A-SRS within at least one symbol period of the second TTI corresponding to the at least one symbol index.

 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).

Claims 3-10, 14, 21-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘475, Cho ‘431 and Yi ‘375  as applied to claims above, and further in view of Papasakellarious et al (US 2014/0269460 A1) hereinafter referred as Papa ‘460.

Regarding claim 3, the combination of Zhou ‘475, Cho ‘431and Yi ‘375  teaches, wherein the offset information indicates a delay corresponding to a number of TTIs 5occurring between receipt of the detected grant by the UE and when the UE is instructed to transmit 6uplink data in accordance with the detected grant (see Zhou ‘475, para 41-42, 60-62, and Figs. 3-5, the TTI offset including the number of TTI between the trigger receiving TTI and the TTI being used for transmitting).

Papa ‘460 teaches, wherein identifying the offset information 2further comprises: 3: 3receiving the offset information in control signaling (see Papa ‘460, para 100-102, UE receiving TTI offset information  control channel (PDCCH)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
Regarding claim 4, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 and Papa ‘460   teaches all of the limitations of the parent claim Cho ‘431 further teaches, wherein the delay corresponds to the capability information (see Cho ‘431, para 166, 241, 243 and claim 27 and Table 1, uplink grant offset which is indicator of delay being determined based on UE capability).
Regarding claim 5, the combination of Zhou ‘475, Cho ‘431, Yi ‘375  and Papa ‘460 teaches all of the limitations of the parent claim Papa ‘460 further teaches, wherein the delay corresponds to a specified 2capability information indicating a number of symbol periods between receipt of the detected grant by the UE and when the UE is capable of transmitting uplink transmission in  accordance with the detected  grant( see Papa ‘460, para 103, UE providing capability information to the base station and the base station indicating the delay according to the UE capability).  
Regarding claim 6, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375  teaches, 2wherein the grant indicates resources of a shared data channel allocated to the 4UE for transmission of uplink data( see Zhou ‘475, para 41-42, 60-62, and Figs. 3-5,  indicating resources for transmitting  uplink data). 
The combination of Zhou ‘475 and Cho ‘431 does not explicitly teach, receiving downlink control information of the first TTI that includes the offset 3information, wherein the offset information comprises a bit flag 5indicating whether the UE is to use a first value for the TTI offset indicated in the downlink 6control information or a second value for the TTI offset. 
Papa ‘460  teaches, receiving downlink control information of the first TTI that includes the offset 3information( see Papa ‘460, para 100-102, UE receiving TTI offset information on a PDCCH in downlink TTI n), wherein the offset information comprises a bit flag 5indicating whether the UE is to use a first value for the TTI offset indicated in the downlink 6control information or a second value for the TTI offset( see Papa ‘460, para 103-107, SRS triggering filed comprising bit flag for indicting type offset to use for transmitting A-SRS).  
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
Regarding claim 7, the combination of Zhou ‘475, Cho ‘431, Yi ‘375  and Papa ‘460 teaches all of the limitations of the parent claim Papa ‘460 further teaches 2receiving control signaling semi-statically indicating a defined value (see Papa ‘460, para 100-102, UE receiving bits indicating specific value) wherein 3the second value for the TTI offset is a function of the 
1 	Regarding claim 8, the combination of Zhou ‘475, Cho ‘431, Yi ‘375  and Papa ‘460 teaches all of the limitations of the parent claim Papa ‘460 further teaches, wherein the first value indicates a gap in TTIs 2between the detected grant requesting the uplink transmission  and transmission of the uplink transmission (see Papa ‘460, para 100-102, UE receiving offset indicating bits), and the 3second TTI is a TTI occurring prior to a TTI corresponding to the first value( see Papa ‘460, para 100-102, UE receiving bits indicating specific value to be used for determining TTI for transmitting A-SRS).   
Regarding claim 9, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly teach, 2receiving downlink control information of the first TTI that includes the offset 3information, wherein the detected grant indicates resources of a shared data channel allocated to the 4UE for reception of downlink data.  
Papa ‘460 teaches, 2receiving downlink control information of the first TTI that includes the offset 3information (see Papa ‘460, para 100-102, UE receiving TTI offset information on a PDCCH in downlink TTI n), wherein the detected grant indicates resources of a shared data channel allocated to the 4UE for reception of downlink data (see Papa ‘460, para, 63, 70, UE receiving A-SRS triggering message that includes grants for PDSCH).  
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
 	Regarding claim 10,  the combination of Zhou ‘475, Cho ‘431, Yi ‘375  and Papa ‘460 teaches all of the limitations of the parent claim Papa ‘460 further teaches, wherein the offset information is a bit 2sequence included within downlink control information of the first TTI( see Papa ‘460, para , 104, 120,  bits included within DCI to trigger A-SRS ), the bit sequence 3corresponding to a number of TTIs occurring between receipt of the detected grant by the UE and 4when the UE is instructed to transmit uplink transmission in accordance with the detected grant (see Papa ‘460, para , 104, 120,  bits included within DCI to trigger A-SRS and indicating A-SRS transmission to the UE).  
Regarding claim 14, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly teach, wherein identifying the offset information 2further comprises:  3receiving downlink control information of the first TTI that includes the offset 4information for dynamically configuring the UE with the TTI offset grant.
	Papa ‘460 teaches, wherein identifying the offset information 2further comprises:  3receiving downlink control information of the first TTI that includes the offset 4information for dynamically configuring the UE with the TTI offset grant (see Papa ‘460, para, 100-103, TTI offset being dynamically indicated to UE).  
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
Regarding claim 21, the combination of Zhou ‘475, Cho ‘431 an Yi ‘375 teaches, wherein the offset information indicates a delay corresponding to a 4number of TTIs occurring 
The combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly teach, transmitting, within the first TTI, downlink control information that includes 3the offset information.   
Papa ‘460 teaches, transmitting, within the first TTI, downlink control information that includes 3the offset information (see Papa ‘460, para 100-102, UE receiving TTI offset information on a PDCCH in downlink TTI n).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
1 	Regarding claim 22, the combination of Zhou ‘475, Cho ‘431, Yi ‘375 and Papa ‘460 teaches all of the limitations of the parent claim Papa ‘460  further teaches,  2receiving capability information indicating a number of symbol periods 3between receipt of the grant by the UE and when the UE is capable of transmitting uplink transmission4trant in accordance with the grant, wherein the delay corresponds to the capability 5information( see Papa ‘460, para 103, UE providing capability information to the base station and the base station indicating the delay according to the UE capability).
 	Regarding claim 23, the combination of Zhou ‘475, Cho ‘431, Yi ‘375  and Papa ‘460 teaches all of the limitations of the parent claim Papa ‘460  further teaches, wherein the delay corresponds to a specified 2capability information indicating a number of symbol periods between receipt of the transmitted grant by 3the UE and when the UE is capable of transmitting uplink data in accordance with the transmitted grant( see Papa ‘460, para 103, UE providing capability information to the base station and the base station indicating the delay according to the UE capability).  
Regarding claim 24, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 teaches, wherein the transmitted grant indicates resources of a shared data channel allocated to 4the UE for transmission of uplink data (see Zhou ‘475, para 41-42, 60-62, and Figs. 3-5, indicating resources for transmitting  uplink data).
	The combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly teach, transmitting downlink control information in the first TTI that includes the 3offset information ( see Papa ‘460, para 100-102, UE receiving TTI offset information on a PDCCH in downlink TTI n), wherein the offset information comprises a bit flag 5indicating whether the UE is to use a first value for the TTI offset indicated in the downlink  control information or a second value for the TTI offset ( see Papa ‘460, para 103-107, SRS triggering filed comprising bit flag for indicting type offset to use for transmitting A-SRS).  
Papa ‘460  teaches, transmitting downlink control information in the first TTI that includes the 3offset information ( see Papa ‘460, para 100-102, UE receiving TTI offset information on a PDCCH in downlink TTI n), wherein the offset information comprises a bit flag 5indicating whether the UE is to use a first value for the TTI offset indicated in the downlink  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
Regarding claim 25, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly teach, transmitting downlink control information in the first TTI that includes the 3offset information, wherein the transmitted grant indicates resources of a shared data channel allocated to 4the UE for reception of downlink data. 1252
Papa ‘460 teaches, transmitting downlink control information in the first TTI that includes the 3offset information (see Papa ‘460, para 100-102, UE receiving TTI offset information on a PDCCH in downlink TTI n), wherein the grant indicates resources of a shared data channel allocated to 4the UE for reception of downlink data (see Papa ‘460, para, 63, 70, UE receiving A-SRS triggering message that includes grants for PDSCH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
Regarding claim 27, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 teaches, 2receiving the A-SRS within the SRS resource of the second TTI; 3generating a channel 
Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly teach, 5generating a frequency dependent scheduling decision based at least in part on 6the channel measurement.
Papa ‘460 teaches, 5generating a frequency dependent scheduling decision based at least in part on 6the channel measurement (see Papa ‘460, para 130-135, eNB using the SRS for CSI measurement and using the CSI measurement for allocating downlink resources).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see para 7).
Regarding claim 28, the combination of Zhou ‘475 and Cho ‘431 does not explicitly each, wherein identifying the second TTI comprises: 2determining that the TTI offset is a zero TTI offset, wherein the second TTI 3and the first TTI are a same TTI.
Guo ‘592 teaches , wherein identifying the second TTI comprises:  2determining that the TTI offset is a zero TTI offset, wherein the second TTI 3and the first TTI are a same TTI (see Guo ‘592, para 171-172,  UE receiving offset in terms of symbols when the A-SRS is to be transmitted in the same TTI).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).

Claims 2, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘475,  Cho ‘431 and Yi ‘375  as applied to claims above, and further in view of Guo et al(US 2020/0137592 A1).
Regarding claim 2, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly each, 2receiving configuration information that configures the UE to transmit the A- 3SRS within at least one symbol index of a plurality of different symbol indexes of a TTI, 4wherein transmitting the A-SRS in the SRS resource of the second TTI further comprises: 5transmitting the A-SRS within at least one symbol period of the second TTI 6corresponding to the at least one symbol index.  
Guo ‘592 teaches, receiving configuration information that configures the UE to transmit the A- 3SRS within at least one symbol index of a plurality of different symbol indexes of a TTI( see Guo ‘592, para 171-172,  UE receiving configuration information indicating offset for transmitting aperiodic SRS on one index symbol) , 4wherein transmitting the A-SRS in the SRS resource of the second TTI further comprises: 5transmitting the A-SRS within at least one symbol period of the second TTI 6corresponding to the at least one symbol index( see Guo ‘592, para 171-172,  UE transmitting within the one index symbol determined according to configuration).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).
Regarding claim 12, the combination of Zhou ‘475 and Cho ‘431 does not explicitly teach, 1wherein identifying the second TTI comprises:  2determining that the TTI offset is a zero TTI offset, wherein the second TTI 3and the first TTI are a same.
Guo ‘592 teaches, wherein identifying the second TTI comprises:  2determining that the TTI offset is a zero TTI offset, wherein the second TTI 3and the first TTI are a same TTI (see Guo ‘592, para 171-172, UE receiving offset in terms of symbols when the A-SRS is to be transmitted in the same TTI).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).
Regarding claim 13, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly each, 1wherein identifying the offset information further comprises: Attorney Docket No. PN732GR.US (93519.2485)Qualcomm Ref. No. 182058 77 3receiving control signaling that semi-statically configures the UE with the 4offset information.
Guo ‘592 teaches, wherein identifying the offset information further, 3receiving control signaling that semi-statically configures the UE with the 4offset information (see Guo ‘592, 72-73, semi-persistent offset configuration).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).
Regarding claim 20, the combination of Zhou ‘475, Cho ‘431 and Yi ‘375 does not explicitly each, t2ransmitting configuration information to configure the UE to transmit the A- 
Guo ‘592 teaches, t2ransmitting configuration information to configure the UE to transmit the A- SRS within at least one symbol index of a plurality of different symbol indexes of a TTI ( see Guo ‘592, para 171-172,  UE receiving configuration information indicating offset for transmitting aperiodic SRS on one index symbol) , 4wherein monitoring the SRS resource of the second TTI for the A-SRS further comprises: monitoring at least one symbol period of the second TTI corresponding to the 6at least one symbol index for the A-SRS ( see Guo ‘592, para 171-172,  UE transmitting within the one index symbol determined according to configuration).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see para 4).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/Primary Examiner, Art Unit 2474